DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/077,708.  Claims 1-20 are currently pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 2/12/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-015830 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 and 5/13/2021 have been considered by the examiner.

The listing of references in the specification, e.g. paragraph [0047], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 12, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 1, lines 8-9).  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  lines 1-2, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 1, lines 8-9).  Appropriate correction is required.

5 is objected to because of the following informalities:  line 2, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 1, lines 8-9).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 2, “mode is that” should be changed to - -mode are that- -.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 2, “the coolant temperature” should be changed to - -a coolant temperature- - for claim consistency.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 4, “the engine speed” should be changed to - -an engine speed- - for claim consistency.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 11, “a vehicle” should be changed to - -the vehicle- - for claim consistency (see Claim 11, line 3).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 16, “a towed trailer” should be changed to - -the towed trailer- - for claim consistency (see Claim 11, line 5).  Appropriate correction is required.

11 is objected to because of the following informalities:  lines 16-17, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 11, line 6).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 20, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 11, line 6).  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 2, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 11, line 6).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 2, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 11, line 6).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 5, “a heavy load trailer” should be changed to - -the heavy load trailer- - for claim consistency (see Claim 11, line 6).  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  line 2, “an engine control unit” should be changed to - -the engine control unit- - for claim consistency (see Claim 11, line 8).  Appropriate correction is required.

18 is objected to because of the following informalities:  line 2, “the coolant temperature” should be changed to - -a coolant temperature- - for claim consistency.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 3, “an engine output” should be changed to - -the engine output- - for claim consistency (see Claim 11, line 9).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 2, “mode is that” should be changed to - -mode are that- -.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 2, “the coolant temperature” should be changed to - -a coolant temperature- - for claim consistency.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 4, “the engine speed” should be changed to - -an engine speed- - for claim consistency.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method for vehicle speed control when towing a heavy load trailer including calculating a difference between the G sensor based road gradient value and a torque-based road gradient value, and determining whether a towed trailer is a heavy load 
The prior art does not disclose nor render obvious a device for vehicle speed control when towing a heavy load trailer wherein the transmission control unit calculates a difference between the G sensor based road gradient value and a torque-based road gradient value, and determining whether the towed trailer is the heavy load trailer on the basis of the calculated difference, when it is determined the vehicle is in the slope-climbing situation, and performs shift control using a heavy load trailer dedicated shift map when the towed trailer is determined to be the heavy load trailer, in combination with the other elements required by independent claim 11.
JEONG et al. (US 2016/0332634 A1), being the closest prior art, discloses a vehicle control system which uses a difference between gradient values determined from a G sensor and a torque based calculation to alter shifting of a transmission (see ABSTRACT and Fig. 3).  However, the reference fails to disclose the above mentioned limitations that deal with using a heavy load trailer dedicated shift map during specific towed trailer situations. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOBLE et al. (US 2019/0202511 A1) discloses a vehicle control method (see ABSTRACT).

TROMBLEY et al. (US 2016/0297411 A1) discloses a trailer control system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Missing foreign priority document and objection to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659